DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/20.

Applicant’s election without traverse of claims 1-8 in the reply filed on 12/15/20 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmer (USPN 5556582 cited on IDS filed 11/16/18) in view of DE4303497 (cited on IDs filed 11/16/18).  
 	Regarding claim 1, Kazmer teaches:



-    providing a mould having at least one cavity having at least one first and one second zone placed in communication with each other and to which there are associated respective first and second injectors with controlled opening and closing respectively supplied with at least one first plastic material and at least one second plastic material (col 6:6-col 8:30; figs 1-6),
-    injecting the at least one first and the second plastic materials respectively into said first and into said second zone of the at least one mould cavity by  said first and second injectors so as to originate respective flow fronts whose collision generates at least one weld line (col 6:6-col 8:30; figs 1-6), and
-    controlling said first and second injectors according to specific modes so as to define a shape and/or a position of said at least one weld line (col 1:45-53; col 7:25-35; figs 1-6).
However, Kazmer does not teach using plastic materials having different characteristics. DE4303497 teaches injection molding an article from two plastic materials having different characteristics/colors, wherein the plastic materials are injected into one cavity from two separate injectors and the position of the weld line is determined by controlling the flow of each plastic material (abstract; figs 1-2).  Since Kazmer and DE4303497 are analogous with respect to injection molding articles having 
Regarding claim 2: The method according to claim 1,  wherein for a filling phase in which said first and second injectors are opened according to pre-established sequences so as to progressively fill said first and second zones of the at least one mould cavity with said at least one first and second plastic materials, and a subsequent phase for packing the such plastic materials injected into the at least one mould cavity (Kazmer: col 1:45-53; col 2:3-13; col 4:3-13; col 5:59-col 6:5; col 7:46-col 8:9).
Regarding claim 3: The method  according to claim 2, wherein the opening of at least one injector of the first and second injectors is either anticipated or delayed with respect to the other injectors of the first and second injectors so as to define the position of said at least one weld line (Kazmer: col 1:45-53; col 2:3-13; col 4:3-13; col 5:59-col 6:5).
Regarding claim 4: The method according to claim 2, wherein at least one of said first and second injectors is closed partially so as to define the shape of said at least one weld line (Kazmer: col 1:45-53; col 2:3-13; col 4:3-13; col 5:59-col 6:5).
Regarding claim 5: The method according to claim 2, wherein at least another one of said first and second injectors is opened gradually and only partially so as to 
Regarding claim 6:  The method according to claim 2, wherein  at least one of said specific modes is carried out in the filling phase (Kazmer: col 1:45-53; col 2:3-13; col 4:3-13; col 5:59-col 6:5).
Regarding claim 7: The method according to claim 2, wherein  at least one of said specific modes is carried out in the packing phase (Kazmer: col 7:47-col 8:15).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmer (USPN 5556582 cited on IDS filed 11/16/18) in view of DE4303497 (cited on IDS filed 11/16/18).  
 	Regarding claim 8, Kazmer teaches:

-    providing a mould having at least one cavity having at least one first and one second zone placed in communication with each other and to which there are associated respective first and second injectors with controlled opening and closing 
-    injecting the at least one first and the second plastic materials respectively into said first and into said second zone of the at least one mould cavity by  said first and second injectors so as to originate respective flow fronts whose collision generates at least one weld line (col 6:6-col 8:30; figs 1-6), and
-    controlling said first and second injectors according to specific modes so as to define a shape and/or a position of said at least one weld line (col 1:45-53; col 7:25-35; figs 1-6).
 wherein opening of at least one injector of the first and second injectors is either anticipated or delayed with respect to the other injectors of the first and second injectors so as to define the position of said at least one weld line (col 1:45-53; col 7:25-35; figs 1-6) 
and wherein at least one of said first and second injectors is closed partially (Kazmer: col 6: 35-60; and fig 5 shows at least one injector/valve being partially closed at 0.5 sec, 2.0 secs, and about 2.5secs to 6 secs) and at least another one of said first and second injectors is opened gradually and only partially so as to define the shape of said at least one weld line (Kazmer: col 6: 35-60; and fig 5 shows at least one injector/valve being gradually and partially opened at about 2.5secs to 6 secs).
However, Kazmer does not teach using plastic materials having different characteristics. DE4303497 teaches injection molding an article from two plastic .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach the state of the art: 8246334;4699581;20100031531; and 9808046.  JP61104816 teaches the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744